The opinion of the Court, after a continuance, was drawn up by
Weston C. J.
The militia law requires, that every commanding officer shall parade his company, on the first Tuesday of May annually. And to this end, he is to issue his orders to some one or more of the non-commissioned officers or privates of his company, requiring him or them to notify the men belonging to his company, to appear at the time and place appointed. And the service of such notice may be proved by the non-commissioned officer or private “ who shall have received orders to notify.” Stat. of 1834, c. 121, § 21. We are of opinion, that these orders, which are to be thus “ issued” and “ received,” should be in writing ; and that such is the military usage. That such orders should *193be written or printed, is apparent from the 32d section of the same act, where it is provided, that the Adjutant General shall furnish blank orders, for the commanding officers of companies to order their non-commissioned officers and privates to notify their men to attend all the inspections, trainings and reviews, and meetings for the choice of officers, which shall be ordered.
In the section first referred to, it is provided, that those whose duty it is to notify, may give notice verbally, but there is no such provision in regard to the orders. By the seventh section of the additional act of 1837, c. 276, it is provided, that whenever a company shall be paraded, the commanding officer may notify the men thus paraded verbally, to appear at some future time, within thirty days, for any military purpose, required by law. Company orders are to be registered by the clerk. If they are in writing, ho is furnished with the means of performing this duty, with certainty and precision. In the instance before stated, where it is specially provided that they may be verbal, they are given in his hearing, and are a part of the proceedings, while the company is on duty.
There is then in the case before us, a failure of proof, that orders had issued in pursuance of law, that the company should assemble for inspection on the day, when the original defendant is charged with having been delinquent, from which it results, that he was not warned under competent authority. We are therefore of opinion, that the fifth error is well assigned.

Judgment reversed.